Citation Nr: 0114395	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  99-15 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to a rating higher than 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1964 to December 
1968.  This case came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 RO rating decision 
which granted service connection and a 10 percent rating for 
PTSD, effective in March 1998.  The veteran testified in 
support of his claim at a Board hearing held at the RO 
(Travel Board hearing) in March 2001.


REMAND

The veteran claims a rating higher than 10 percent should be 
assigned for his service-connected PTSD.  Since this is an 
initial rating case, the Board must review the severity of 
the condition since service connection became effective in 
March 1998.  Fenderson v. West, 12 Vet.App. 119 (1999).

Medical records currently in the claims folder, which are 
pertinent to the severity of PTSD since the effective date of 
service connection, include an April 1998 VA outpatient 
treatment social worker's note, a PTSD compensation 
examination for the VA in June 1998, and a November 1998 
letter from a Brockton Vet Center counselor.  These and other 
documents indicate the existence of additional relevant 
medical records which are not currently in the claims folder.  
For example, the November 1998 Vet Center letter mentions 
that the veteran had been treated there since April 1998; in 
a May 1999 statement, the veteran said he had a psychiatric 
examination in July 1998 related to his fitness for duty in 
his Post Office job; and at his March 2001 Board hearing, the 
veteran related that he saw a psychiatrist about once a month 
at the Brockton VA Medical Center (VAMC) and also saw a 
social worker.  In the judgment of the Board, the additional 
psychiatric records should be secured as part of the duty to 
assist the veteran.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); Bell v. 
Derwinski, 2 Vet.App. (1992).  Given the length of time since 
the last VA examination, and the allegations of a worsened 
condition, a current VA psychiatric examination is also 
warranted.  Veterans Claims Assistance Act of 2000; Caffrey 
v. Brown, 6 Vet.App. 377 (1994).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain copies of all of 
the veteran's psychiatric treatment 
records, from 1998 to the present, from 
the Brockton VAMC and the Brockton Vet 
Center.

The RO should also obtain a copy of the 
reported July 1998 psychiatric examination 
which the veteran had in connection with 
his Post Office job.

The veteran should also be given an 
opportunity to identify any other sources 
of psychiatric treatment since 1998, and 
copies of the related records should be 
obtained from the identified sources.

2.  After the above development is 
accomplished, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine the severity of 
his PTSD.  The claims folder should be 
provided to and reviewed by the doctor in 
conjunction with the examination.  All 
findings necessary for rating the 
disability should be reported in detail, 
with specific reference to the rating 
criteria of Diagnostic Code 9411.  A 
Global Assessment of Functioning (GAF) 
score should be assigned and explained; 
the doctor should assess the degree of 
occupational and social impairment due 
solely to PTSD.

3.  Thereafter, the RO should review the 
claim for a higher rating for PTSD.  If 
the claim is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


